Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on May 16, 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0057543 application as required by 37 CFR 1.55.
In addition, it is noted that for the same application, the country of priority filing is Korea in Specification and Application Data Sheet, and is Japan in Bibliographic Data and the corresponding US Patent Application Publication (US Patent Application Publication 2020/0365509 A1). 

Allowable Subject Matter
2.	Claims 1-11, 13-17 and 19-22 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a semiconductor device with all exclusive limitations as recited in claims 1,  11 and 16, which may be characterized:
(claim 1) in a power delivery network on a second surface of a semiconductor layer, a power rail electrically connected to a source/drain region on a first surface of the semiconductor layer, and in that the semiconductor layer includes an etch stop dopant whose maximum concentration is at the second surface of the semiconductor layer;
(claim 11) in a transistor on a first surface of a semiconductor layer and an upper interconnection line on the transistor, in a lower interconnection line on a second surface of the semiconductor layer, and in that the semiconductor layer includes an etch stop dopant whose concentration decreases from the second surface toward the first surface of the semiconductor layer; or
(claim 16) in a transistor on a first surface of a semiconductor layer, a lower insulating layer on a second surface of the semiconductor layer and a lower interconnection line in the lower insulating layer, and in that the semiconductor layer includes an etch stop dopant whose concentration increases from the first surface to the second surface, has a maximum value at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Hashimoto U.S. Patent 7,833,844 teaches that impurity ions doped into a portion of an etching stop layer effects etching selectivity of the etching stop layer.
	(B) Beyne et al. U.S. Patent 10,636,739 discloses a semiconductor chip having power and ground rails in the same level as an active device in the front end of line of the semiconductor chip.  

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







05-05-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818